Order entered September 16, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00477-CV

                    WARREN R. WESTBERG, Appellant

                                      V.

 PAUL MASON, INDIVIDUALLY AND PML MASON CONTRACTORS,
           INC., D/B/A MASON ROOFING, Appellees

              On Appeal from the 417th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 417-03685-2017

                                   ORDER

      Before the Court is appellant’s September 14, 2020 unopposed second

motion to extend time to file his opening brief. We GRANT the motion and

ORDER appellant’s opening brief be filed no later than September 21, 2020.


                                           /s/   BILL WHITEHILL
                                                 JUSTICE